Citation Nr: 1300278	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Ralph Mandarino, Attorney, One-time Agent 


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran served on active duty from October 1942 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issue on appeal. 

In May 2012, the Veteran testified before a different Veterans Law Judge.  However, that transcript has been determined to be lost.  In August 2012, the Veteran was notified that the transcript was unavailable and he elected to appear for a new hearing.  In November 2012, the Veteran testified before the Board via videoconference.  A copy of the hearing transcript has been associated with the Veteran's electronic file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss was previously denied in a January 2004 rating decision.  The Veteran did not appeal the decision and it is therefore final.

2.  Evidence added to the record since the January 2004 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

3.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was caused by acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b)(West 2002); 38. C.F.R. § 20.1103 (2012). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2012). 

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply VA's duties to notify and assist.  

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in January 2004.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103.  That decision is final because the Veteran did not file a timely appeal. 

Although the RO determined in a May 2010 statement of the case that new and material evidence sufficient to reopen the claim for bilateral hearing loss had been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

The claim of entitlement to service connection for bilateral hearing loss may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in September 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2012).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA treatment records, and a VA examination.  

In support of his application to reopen the claim, the Veteran submitted two lay statements from persons who knew him prior to service and during service, and both stated that he had developed hearing loss while in service.  His representative, his nephew, also reported that he had noticed a long history of hearing loss.   The Board finds that these statements are new, in that they were not previously considered, and that they are material because they relate to an unestablished fact necessary to substantiate the claim.  The statements provide a possible link between the Veteran's current hearing loss and his service.  No such testimony had been previously submitted.  Moreover, since the previously denied final claim, the Veteran had testified as to his in-service acoustic trauma and post-service hearing loss at two hearings, before a decision review officer and before the Board, offering further details as to his in-service trauma and longstanding history of hearing loss.  Such testimony is credible for the purposes of reopening the claim and is highly relevant to the claim.  Thus, for these reasons, the claim for service connection for bilateral hearing loss is reopened.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that on 1946 separation examination, the Veteran's hearing was 15/15 on whisper voice test.  Service personnel records reflect he received the Combat Infantryman Badge while serving overseas during World War II.  Thus, the service papers indicate the Veteran had direct involvement in combating enemy forces; noise exposure in service is conceded.  38 U.S.C.A. § 1154(b).  However, there still must be competent and credible supporting evidence demonstrating that the in-service noise exposure is related to the current hearing loss.

VA treatment records reflect that in November 2002, the Veteran reported having had ear surgery after service.  He used hearing aids that were not functioning properly.

On August 2003 VA examination, the Veteran reported that he had spent a year and a half in infantry while in service.  Following service discharge, he worked for one summer in a coal mine without hearing protection.  Then, for 16 years he worked as a valve assembler for a crane company but denied loud noise during that job.  He also had otoscelrosis which was a bilateral middle ear disorder.  He had previously undergone two middle ear surgeries in the 1960s.  He had been using hearing aids since the surgeries.  Audiological testing revealed bilateral hearing loss that met the VA criteria for a hearing loss disability.  The examiner determined that it was "not as likely as not" that the Veteran's hearing loss was related to his service.  Rather, his hearing loss was more likely related to his bilateral middle ear disorder.  

In March 2008, a fellow serviceman stated that he had known the Veteran well during service and remembered that he had complained of a hearing problem in 1943 and 1944.  The Veteran's brother stated that he had been in close contact with the Veteran before he enlisted in service and that at that time, he was not having any sort of hearing problem.  He had severe loss of hearing once released from service in 1946.

In April 2008, the Veteran stated that during basic training he fired rifles without hearing protection, causing hearing loss.  He then served in Europe during World War II when he came under mortar attack that killed his peers.  In September 2008, the Veteran reported that following a mortar attack in Europe, he had experienced a concussion that impacted his hearing loss.

On February 2010 VA examination, the Veteran reported that while in service, he went to administration school and also served as a rifleman in a cavalry regiment overseas.  During one patrol, a round of mortars landed several feet from him and killed one of the men with him.  He reported post-service occupational noise exposure as having worked as a drill press operator for 14 years with no hearing protection, before becoming a barber.  On further questioning, he reported having had two stapedectomies on his left ear and one on his right ear.   Pure tone threshold testing showed sloping moderately-severe hearing loss to severe mixed hearing loss with excellent word recognition ability.   The examiner concluded that it was less likely than not that his current hearing loss was due to his service.  The examiner reviewed the service treatment records, noting that on separation examination the Veteran passed a whisper voice test.  The examiner explained that the Veteran's ear disease, otosclerosis, was an abnormal growth of bone in the middle ear that prevented structures within the ear from working properly and caused mixed hearing loss, including conductive hearing loss.  The condition was considered to be genetic.  Other accompanying symptoms included dizziness, balance problems, and tinnitus.  The condition caused a gradual hearing loss beginning with trouble hearing low-pitched sounds.  The examiner also took into account that current medical principles showed that noise exposure in the military was immediate and not gradual.  Moreover, the Veteran had years of post-service occupational noise exposure with a history of an inner ear disease status post surgeries.  

At his January 2010 hearing before a decision review officer, the Veteran stated that he had been told on discharge that he was having trouble hearing but that at the time, he was just happy to have come out of the war alive.  He stated that his wife had noticed his hearing loss when they married in 1947 but that he had delayed seeking medical treatment until years later when it was found that he had a middle ear disease.  

At his November 2012 hearing before the Board, the Veteran's representative reported that he noticed that the Veteran, his uncle, had suffered from hearing loss for many years.  The Veteran stated that the mortar round that he had previously referred to had occurred just seven feet away from him.

In this case, the Board finds that the credible evidence weighs in the Veteran's favor, despite the negative VA examinations.  For one, the August 2003 VA examination is of less probative value because the examiner provided no rationale for the opinion reached.  With regard to the February 2010 VA examination, although a detailed rationale was provided finding that the Veteran's hearing loss was most likely due to his middle ear disease, it does not appear that the examiner took into account the Veteran's combat service.  In that regard, the Veteran is presumed to have incurred acoustic trauma in service.  Moreover, although the Veteran had middle ear surgery in the 1960s, the possibility that he had suffered from hearing loss prior to the onset of his otosclerosis was not given adequate consideration, especially in light of the Veteran's testimony that he did in fact suffer from hearing loss immediately after the in-service trauma.  The Veteran is competent to state that he noticed hearing loss in service and on separation from service because hearing loss is a symptom that is uniquely observable by lay observation.  Moreover, the Board finds the Veteran's testimony to be credible because it is consistent with his service experiences.  In that regard, he has submitted multiple lay statements supporting his contentions from witnesses who knew him at the time of service.  Thus, when weighing the credible and competent evidence of record, the Board finds that the medical evidence does not sufficiently rule out the possibility of hearing loss incurred in service.  Certainly, the testimony submitted on the Veteran's behalf supports his claim and is weighed heavily in this instance, especially in light of the award of the combat infantryman badge.  Accordingly, the Board finds that in resolving all benefit of the doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  In this case, there is evidence of a current disability, and the Veteran has provided competent and credible testimony of service incurrence while in combat and continuity of symptomatology since service.  38 U.S.C.A. § 1154(b).  Accordingly, service connection for bilateral hearing loss is granted.


ORDER

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss and the claim is reopened. 

Service connection for bilateral hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


